Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 21-40 are pending and examined on the merits.

Double Patenting

2.	Claims 28 directed to the same invention as that of claim 7 of commonly assigned US Patent NO. 10,306,890. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.


	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-27, and 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,306,890 in view of Sato et al. (2014, Microbes Environ. (29) 168-177). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Instant claims are drawn to a method for preparing a com/tomato seed comprising an endophytic bacterial population, said method comprising applying to an exterior surface of the corn seed a formulation comprising an endophytic bacterial population consisting essentially of a Paenibacillus species of bacterium comprising a 16S rRNA comprising a nucleic acid sequence consisting of SEQ ID NO: 10, wherein the endophytic bacterial population is applied in an amount effective to increase germination of a plant grown from the corn seed comprising the endophytic bacterial population; or wherein the formulation further comprises at least one member selected from the group consisting of an agriculturally compatible carrier, a tackifier, a microbial stabilizer, a fungicide, an antibacterial agent, an herbicide, a nematicide, an insecticide, a plant growth regulator, a rodenticide, and a nutrient; or wherein the formulation comprising 10˄8-10˄9 colony forming units (CFU) of the endophytic bacterial population per mL; or wherein the plant grown from the corn seed comprising the endophytic bacteria population exhibits at least a 75%/80%/85%/90%; or wherein the increase in germination rate is at least 9%/40%/50%/100%/200%; or wherein the increased germination rate is measured on Day 4/Day 12.
Claim 1-17 of U.S. Patent No. 10,306,890 teach a method for preparing a com seed comprising an endophytic bacterial population, said method comprising applying to an exterior surface of the corn seed a formulation comprising an endophytic bacterial population consisting essentially of a Paenibacillus species of bacterium comprising a 16S rRNA comprising a nucleic acid sequence consisting of SEQ ID NO: 10; or wherein the endophytic bacterial population is applied in an amount effective to increase germination of a plant grown by at least 20% from the corn seed comprising the endophytic bacterial population; or wherein the formulation further comprises at least one member selected from the group consisting of an agriculturally compatible carrier, a tackifier, a microbial stabilizer, a fungicide, an antibacterial agent, an herbicide, a nematicide, an insecticide, a plant growth regulator, a rodenticide, and a nutrient; or wherein the formulation comprising 10˄8-10˄9 colony forming units (CFU) of the endophytic bacterial population per mL; or wherein the one or more of the fitness benefits are selected from the group consisting of increased germination, increased biomass, increased flowering time, increased plant biomass, increased fruit or grain yield, increased biomass of the fruit or cob, and increased drought tolerance compared to a plant grown from a non-contacted seed under the same conditions; or wherein the formulation comprising 10˄8-10˄9 colony forming units (CFU) of the endophytic bacterial population per mL; or wherein the fitness benefit is increased photosynthetic rates by at least 17%; wherein the fitness benefit is increased rate of seed germination by at least 20%; wherein the fitness benefit is increased root biomass/increased total biomass/increased stomatal conductance/increased photochemical efficiency/increased leaf area/increased chlorophyll content. Therefore, it would have been obvious for skilled in the art to perform invention as described in claims 1-17 of U.S. Patent No. 10,306,890 in various combinations resulting in instant invention with reasonable expectation for success. It would also have been obvious for skilled in the art the perform the same method to tomato seed given the teaching of Sato et al. that Paenibacillus as biocontrol strain induce disease resistance in tomato plant (abstract).
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No.11,119,086 in view of Sato et al. (2014, Microbes Environ. (29) 168-177). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Instant claims are drawn to a method for preparing a com/tomato seed comprising an endophytic bacterial population, said method comprising applying to an exterior surface of the corn seed a formulation comprising an endophytic bacterial population consisting essentially of a Paenibacillus species of bacterium comprising a 16S rRNA comprising a nucleic acid sequence consisting of SEQ ID NO: 10, wherein the endophytic bacterial population is applied in an amount effective to increase germination of a plant grown from the corn seed comprising the endophytic bacterial population; or wherein the formulation further comprises at least one member selected from the group consisting of an agriculturally compatible carrier, a tackifier, a microbial stabilizer, a fungicide, an antibacterial agent, an herbicide, a nematicide, an insecticide, a plant growth regulator, a rodenticide, and a nutrient; or wherein the formulation comprising 10˄8-10˄9 colony forming units (CFU) of the endophytic bacterial population per mL; or wherein the plant grown from the corn seed comprising the endophytic bacteria population exhibits at least a 75%/80%/85%/90%; or wherein the increase in germination rate is at least 9%/40%/50%/100%/200%; or wherein the increased germination rate is measured on Day 4/Day 12.

Claims 1-14 of U.S. Patent No.11,119,086 are drawn to a method for preparing a com seed comprising an endophytic bacterial population, said method comprising applying to an exterior surface of the corn seed a formulation comprising an endophytic bacterial population consisting essentially of a Paenibacillus species of bacterium comprising a 16S rRNA comprising a nucleic acid sequence consisting of SEQ ID NO: 10, wherein the endophytic bacterial population is applied in an amount effective to colonize shoot tissue of a plant grown from the corn seed comprising the endophytic bacterial population and wherein the formulation further comprises at least one member selected from the group consisting of an agriculturally compatible carrier, a tackifier, a microbial stabilizer, a fungicide, an antibacterial agent, an herbicide, a nematicide, an insecticide, a plant growth regulator, a rodenticide, and a nutrient; or wherein the formulation comprising 10˄8-10˄9 colony forming units (CFU) of the endophytic bacterial population per mL.
Claims 1-14 of U.S. Patent No.11,119,086 are also drawn to a method for conferring one or more fitness benefits to an agricultural corn plant comprising: a. Providing a com seed of the com plant; b. Contacting the exterior surface of the seed with a formulation comprising an exogenous endophytic bacterial population consisting essentially of a Paenibacillus species of bacterium comprising a 16S rRNA comprising a nucleic acid sequence consisting of SEQ ID NO: 10, wherein the exogenous endophytic bacterial population is disposed on an exterior surface of the seed or seedling in an amount effective to colonize the mature plant, wherein the formulation further comprises at least one member selected from the group consisting of an agriculturally compatible carrier, a tackifier, a microbial stabilizer, a fungicide, an antibacterial agent, an herbicide, a nematicide, an insecticide, a plant growth regulator, a rodenticide, and a nutrient; and c.  Allowing the seed to grow to a plant under conditions that permit the endophytic bacterium to colonize the plant; or wherein the one or more of the fitness benefits are selected from the group consisting of increased germination, increased biomass, increased flowering time, increased plant biomass, increased fruit or grain yield, increased biomass of the fruit or cob, and increased drought tolerance compared to a plant grown from a non-contacted seed under the same conditions; or wherein the formulation comprising 10˄8-10˄9 colony forming units (CFU) of the endophytic bacterial population per mL; or wherein the fitness benefit is increased photosynthetic rates by at least 17%; wherein the fitness benefit is increased rate of seed germination by at least 20%; wherein the fitness benefit is increased root biomass/increased total biomass/increased stomatal conductance/increased photochemical efficiency/increased leaf area/increased chlorophyll content.
Therefore, it would have been obvious for skilled in the art to perform invention as described in claims 1-14 of U.S. Patent No.11,119,086 in various combinations resulting in instant invention with reasonable expectation for success. It would also have been obvious for skilled in the art the perform the same method to tomato seed given the teaching of Sato et al. that Paenibacillus as biocontrol strain induce disease resistance in tomato plant (abstract).





Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662